Proceeding pursuant to CPLR article 78 and RPTL 1218 to review a determination of the New York State Board of Real Property Services, dated March 28, 2000, which established a final State equalization rate of 28.86% for the 1999 assessment roll of the Town of Ramapo.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements (see Matter of Feiner v State Bd. of Real Prop. Servs., 293 AD2d 607 [decidedherewith]). Altman, J.P., Smith, S. Miller and Cozier, JJ., concur.